DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The recited “means for activating” is treated as electrical circuit and/or component [paragraph 85]. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3 and 8-13 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-4, 10 and 14-16 of US Patent 9,939,820 (hereafter ‘820) such that claims 1-4, 10 and 14-16 of Patent ‘820 includes all the limitations of claims 1, 3, and 8-13 despite a slight difference in wording.  Below is an example of how claims 1 and 3 of the instant application are being anticipated by claim 1 of Patent ‘820. 
Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 (claims 1 and 16) of Patent ‘820.  The difference being claim 16 of Patent ‘820 disclosed the machine being powered down rather than in a dormant state. However, dormant/inactive/suspended state of a machine as an alternative to a completely powered down is well known in the art for machines having multiple operating states.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a well known machine operating state as a matter of design choice to achieve the predictable result of non-reliance of machine power in operating a control module.


US Patent 9,939,820
Instant Application
1. A fluid monitoring system for collecting data associated with a fluid operation performed on a machine, the system comprising: 
a control module comprising a processor; 
a fluid component; 
a battery; and 
an electrical circuit configured for: 
electrically coupling the battery to the control module via the fluid component; and 
transmitting power from the battery to the control module for activating the control module when the machine is powered down.




a control module of a fluid system of a machine; 
a battery; 
a fluid component; and 
an electrical circuit configured to: 
electrically couple the battery to the control module via the fluid component; and 
activate the control module when the machine is powered down.  



3. The system of Claim 1, wherein the control module comprises a processing device [processor].



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitation lacks antecedent basis:
As to claim 7- "the at least one sensing device".

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the supplying of power from  

As to claims 14-19, these claims are rejected for the same reason as claims 1-13 above.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the electrically coupling of the battery to the fluid component as well as to the control module that in turn supply power to and activate the control module [Figs. 50A-50B and corresponding text].  More specifically, no direct or indirect coupling allowing the flow of electricity powering or allowing the activation of the control module was recited.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US PG Pub. 2004/0059542 to Apostolides.

As to claim 1, Apostolides teaches the invention as claimed including a system, comprising: 
a control module of a fluid system of a machine [control module 78 in connection with fluid sensing components of a machine, paragraph 26; Fig. 4]; 
a battery [battery 74, paragraph 25, line 8; Fig. 4]; 
a fluid component [oil pump 88, paragraph 29, line 11]; and 
an electrical circuit configured to: 
electrically couple the battery to the control module via the fluid component [electrically connected circuitry in connection with battery 74 to oil pump in connection with the control module 78, paragraphs 25-26; Fig. 4 and corresponding text]; and 
activate the control module when the machine is powered down [electrically connected circuitry in connection with oil pump that pumps oil through engine to pre-lubricate the engine lubrication system, Fig. 4 and corresponding text; paragraphs 21, 29; electronic control module is not active in pre-ignition when the machine is powered down, however upon machine ignition, it is capable of receiving data, hence activated, paragraph 34, lines 8-24].  

As to claim 2, Apostolides teaches the invention as claimed including wherein the control module comprises a disconnect switch [switch in off position, paragraph 25]. 
 
As to claim 3, Apostolides teaches the invention as claimed including 3. The system of Claim 1, wherein the control module comprises a processing device [electronic component module and components ability to analyzed data, determined fault condition, paragraph 42, lines 24-27].  

As to claim 4, Apostolides teaches the invention as claimed including wherein the control module comprises at least one of the following: an audio indicator; a visual indicator; and an audiovisual indicator [audio and/or visual notification, paragraph 32; paragraph 42, lines 24-27].  
 
As to claim 5, Apostolides teaches the invention as claimed including wherein the control module comprises a data storage device [collect and store data, paragraph 42, lines 24-27].  

As to claim 6, Apostolides teaches the invention as claimed including wherein the fluid system comprises at least one sensing device [sensors, paragraphs 26-28].   

As to claim 7, Apostolides teaches the invention as claimed including wherein the at least one sensing device is electrically coupled to the control module [sensors, paragraphs 26-28].   

As to claim 8, Apostolides teaches the invention as claimed including wherein the fluid component comprises a pump [oil pump(s), Figs. 2, 4 and 5 and corresponding text].  

As to claim 9, Apostolides teaches the invention as claimed including wherein the fluid component comprises one of the following: a hand-held device; and an evacuation bracket [bracket, paragraph 37].  
  
As to claim 10, Apostolides teaches the invention as claimed including wherein the fluid component comprises a device configured to supply at least one of the following: a positive fluid pressure to the fluid system; and a negative pressure to the fluid system [pump distributing oil under pressure, paragraph 21]. 
  
As to claim 11, Apostolides teaches the invention as claimed including wherein the electrical circuit is further configured to communicate a signal to the activated control module in association with a fluid operation performed on the fluid system [data related to oil change transmitted to electronic control module upon machine ignition, paragraph 34].  

As to claim 12, Apostolides teaches the invention as claimed including wherein the communicated signal represents at least one of the following: a time associated with the fluid operation; and a date associated with the fluid operation [time related parameters triggers fault events that are record/transmitted, paragraphs 28, 31, 34, 37 and 39]. 
 
As to claim 13, Apostolides teaches the invention as claimed including wherein the electrical circuit is further configured to activate the control module when the machine is in a dormant state [paragraphs 18 and 34].

As to claim 20, this claim is rejected for the same reason as claims 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Apostolides as applied to claim 1 above, further in view of US PG Pub. 2013/0330205 to Apostolides et al. (hereafter Apostolides2).
Apostolides2 was cited in applicant’s IDS filed on 9/30/19.

The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a 

As to claim 14, Apostolides teaches the invention substantially as claimed including a system, comprising: 
a control module [control module 78, paragraph 26; Fig. 4]; 
a battery [battery 74, paragraph 25, line 8; Fig. 4]; 
a fluid component [oil pump 88, paragraph 29, line 11]; and 
an electrical circuit configured to: 
electrically couple the battery to the fluid component;
electrically couple the battery to the control module via the fluid component [electrically connected circuitry in connection with battery 74 to oil pump in connection with the control module 78, paragraphs 25-26; Fig. 4 and corresponding text]; and 
activate the control module when the machine is in a dormant state [electrically connected circuitry in connection with oil pump that pumps oil through engine to pre-lubricate the engine lubrication system, Fig. 4 and corresponding text; paragraphs 21, 29; electronic control module not active in pre-ignition where machine is dormant, however upon machine ignition, it is capable of receiving data, hence activated, paragraph 34, lines 8-24].  

Apostolides does not specifically teach fluid component configured to supply negative pressure to a fluid system of the machine.  However, Apostolides disclosed the use of a pump for 

As to claims 15-19, these claims are rejected for the same reason as claims 2-3, 7 and 10-11 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QING YUAN WU/Primary Examiner, Art Unit 2199